 





BILL OF SALE

(Amended)

 

THIS BILL OF SALE (“Bill of Sale”), is made effective as of the 16th day of
March, 2018 by and between HEMISPHERX BIOPHARMA, INC., a Delaware corporation
whose address is 860 North Orange Avenue, Suite B, Orlando, Florida 32801-5205
(the “Seller”) and 783 JERSEY AVENUE LLC, a New Jersey limited liability
company, whose address is PO Box 230, Oceanport, New Jersey 07757 (the
“Purchaser”).

 

WITNESSETH:

 

WHEREAS, by that certain Purchase and Sale Agreement (the “Sale Agreement”)
dated as of January 8, 2018, as amended by that certain First Amendment to
Purchase and Sale Agreement dated as of March 8, 2018, by and between Seller and
Purchaser, Seller agreed to sell to Purchaser certain real property, and the
improvements located thereon as more particularly described in Exhibit A
attached hereto and incorporated herein by this reference, together with all
improvements located thereon (the “Real Property”); and

 

WHEREAS, by deed of even date herewith, Seller conveyed the Real Property to
Purchaser; and

 

WHEREAS, in connection with the above described conveyance Seller desires to
sell, transfer and convey to Purchaser certain items of tangible personal
property as hereinafter described.

 

NOW, THEREFORE, in consideration of the receipt of TEN AND NO/100 DOLLARS
($10.00) and other good and valuable consideration paid in hand by Purchaser to
Seller, the receipt and sufficiency of which are hereby acknowledged, Seller has
GRANTED, CONVEYED, SOLD, TRANSFERRED, SET OVER and DELIVERED and by these
presents does hereby GRANT, SELL, TRANSFER, SET OVER and DELIVER to Purchaser,
its legal representatives, successors and assigns, all of its right, title and
interest in and to all tangible personal property owned by Seller (excluding any
computer software which either (a) is licensed to Seller, or (b) Seller deems
proprietary), located on the Real Property and used in the ownership, operation
and maintenance of the Real Property and all non-confidential books, records and
files (excluding any appraisals, budgets, strategic plans for the Real Property,
internal analyses, marketing information, submissions relating to Seller’s
obtaining of corporate authorization, attorney and accountant work product,
attorney-client privileged documents, or other information in the possession or
control of Seller or Seller’s property manager which Seller deems proprietary)
relating to the Real Property (herein collectively called the “Personal
Property”), but specifically excluding the complete list of items of property as
expressly set forth in Exhibit B attached hereto (the “Excluded Property”), to
have and to hold, all and singular, the Personal Property unto Purchaser
forever. The Personal Property is being conveyed hereunder free from all liens.

 

 1 

 



 

This Bill of Sale is made without any covenant, warranty or representation by,
or recourse against, Seller, as more expressly set forth in the Sale Agreement
and the documents executed in connection therewith. By acceptance of this Bill
of Sale, Purchaser specifically acknowledges that, except for Seller’s
representations and warranties set forth in Section 15.2 of the Sale Agreement,
Purchaser is not relying on (and Seller, for itself and for its counsel, its
sales agents, each partner, member, officer, director, employee, agent and
attorney of Seller, its counsel, and its sales agents, and any other party
related in any way to any of the foregoing (all of which parties are herein
collectively called the “Seller Parties”), does hereby disclaim and renounce)
any representations or warranties of any kind or nature whatsoever, whether oral
or written, express, implied, statutory or otherwise, from Seller or any other
Seller Parties, including, without limitation, any covenant, representation or
warranty regarding or relating to (a) the operation of the Personal Property or
uses or merchantability or fitness of any portion of the Personal Property for a
particular purpose; or (b) the physical condition of the Personal Property or
the condition or safety of the Personal Property or suitability of the Personal
Property for a particular purpose. Seller hereby disclaims and, by its
acceptance of this Bill of Sale Purchaser hereby waives and releases, any
implied or statutory warranties or guaranties of fitness, merchantability or any
other statutory or implied warranty or guaranty of any kind or nature regarding
or relating to the Personal Property. Purchaser acknowledges and agrees that the
provisions of this paragraph were a material factor in Seller’s agreement to
convey the Personal Property to Purchaser and Seller would not have conveyed the
Personal Property to Purchaser unless Seller and the other Seller Parties are
expressly released and Purchaser waives the rights as set forth in this
paragraph.

 

This Bill of Sale may be executed in counterparts, each of which shall be an
original and all of which counterparts taken together shall constitute one and
the same agreement.

 

[BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK – SIGNATURE PAGE TO FOLLOW]

 

 2 

 

 



IN WITNESS WHEREOF, the undersigned have executed this Bill of Sale as of the
date first set forth hereinabove.

 

  HEMISPHERX BIOPHARMA, INC.,   a Delaware corporation         By: /s/ Wayne
Springate   Name:  Wayne Springate   Title: Senior Vice President of Operations

 

  ACCEPTED:         783 JERSEY AVENUE LLC,   a New Jersey limited liability
company       By:

Kerron, LLC, a New Jersey limited liability

company, an authorized manager

        By: /s/ Aaron T. Feiler   Name:  Aaron T. Feiler   Title: Manager

 



 3 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION OF PROPERTY

 

[exhibita_001.jpg] 





 A-1 

 

 

EXHIBIT B

 

EXCLUDED PROPERTY

 

ALFERON Manufacturing Facility Assets, Instrument and Utilities List

 



Item Name HB# Quantity Room# 712 Tanks T-201 3177 1 T-102 3180 1 T-401 3016 1
T-101 3013 1 T-502 2017 1 T-501 3017 1 T-303 3176 1 Permeate Waste Tank N/A 1
Bioreactor Assembly 3167 1 T-301 3015 1 Pre Filter T-501A 3040 1 Depth Filter
T-501B 3043 1 Total   12 Hoods     NuAire hood with SS Trough & Cover 3194 1
NuAire hood with SS Trough & Cover 3195 1 Sterigard hood 1535 1 Total   3 Pumps
    Centrifugal pump near T-201 3014 1 Centrifugal pump (P-103) near T-102 3026
1 Watson Marlow Peristaltic Pump 520 UN/RE 3033 1 Watson Marlow Peristaltic Pump
520 UN/RE 3034 1 Watson Marlow Peristaltic Pump 520 UN/RE 3035 1 Watson Marlow
Peristaltic Pump 520 UN/RE (P-502) 3036 1 Watson Marlow Peristaltic Pump 520
UN/RE 3038 1 Watson Marlow Peristaltic Pump 520 UN/RE 3039 1

 

B-1

 

 



Watson Marlow Peristaltic Pump 720 UN/RE (P-401) 3037 1 Watson Marlow
Peristaltic Pump 720 UN/RE 3333 1 Process Flo Centrifugal Pump (P-306) 3196 1
Process Flo Centrifugal Pump (P-307) 3197 1 Process Flo Centrifugal Pump (P-606)
3198 1 Total   13 Carr viafuge 1 2362 1 Carr viafuge 2 3022 1 Weight Indicators
    Hardy Instruments Weight Indicator 3015-WI 1 Hardy Instruments Weight
Indicator 3180-WI 1 Hardy Instruments Weight Indicator 3016-WI 1 Hardy
Instruments Weight Indicator 3180-WI 1 Hardy Instruments Weight Indicator
3013-WI 1 Hardy Instruments Weight Indicator 2017-WI 1 Hardy Instruments Weight
Indicator 3177-WI 1 Moore Industries Level Sensor 3017-LI 1 Total   8
Temperature indicators     Precision Digital Temp indicator 3017-TI 1 Precision
Digital Temp indicator 3015-TI 1 Precision Digital Temp indicator 2017-TI 1
Precision Digital Temp indicator 3013-TI 1 Precision Digital Temp indicator
3180-TI 1 Moore Industries Temp Indicator 3016-TI 1 Total   6 Endress+Hasser Air
Indicator 3016-AI 1 Agitator Controllers     Penta Drive Agitator Controller for
T-301 N/A 1 Penta Drive Agitator Controller for T-102 N/A 1 Penta Drive Agitator
Controller for T-501 N/A 1 Vacon X Series Agitator Controlle for T-401 N/A 1
Vacon X Series Agitator Controlle for T-101 N/A 1 SPX Lightnin AG-201 for T-201
N/A 1 Total   6 Micro Motion transmitters     Near T-501 FQI-501 1 Near T-101
3013-FE/FQI-01 1 Near T-101 3013-FE/FQI-02 1 Total   3

 



B-2

 

 



OMEGA RD8300 SIP emperature Probes and Monitors 3371 3 Display Purification 1
Room 1180 N/A Instruments     Separagen Corp Quantasep System 3102 1 SevenEasy
pH meter with Printer 2238 1 Oakton Conductivity Meter 3311 1 Ultrafilter/
Diafiltration System 3193 N/A Total   3 Miscellaneous     Big Ladder Steel N/A 1
Marble Table for Balance N/A 1 Stainless Steel table Tops N/A 2 Dell Computer
with cart for Quantacep N/A 1 Round seat Chairs for hoods N/A 4 Total   9      
Item Name HB# Quantity Room# 711 VWR Symphony -70C Freezer 3254 1 Thermo
Electron Forma Freezer -80 C 2295 1 Sorvall RC-3B Centrifuge 1642 1 Sorvall
RC-3B Centrifuge 2032 1 NuAire hood 3323 1 NuAire hood 3324 1 The Baker Co. Hood
1139 1 CIP Pump with cart P-1002 N/A 1 CIP Pump with cart P-1003 N/A 1 25 Kg
Calibrated Weight, ID# 31581 N/A 1 Stainless Steel Carts N/A 4 Viafuge Assemblty
Cart N/A 1 Fan N/A 1 Room# 704     Refrigerator 3236 1 Refrigerator 3310 1 UF/DF
Membrane Holder 2236 1 UF/DF Membrane Holder 2235 1 Stainless Steel Table Tops
N/A 2 Chairs N/A 4 Room# 705 B     Gowning Bench N/A 1

 

B-3

 

 



Gowning Station Acraylic N/A 1 Mirror N/A 1 Tachy Mat N/A 1 Room# 705 A     N/A
Room# 710     N/A Room# 701/702     Mirror N/A 1 Stainless Steel Gowning Bench
N/A 1 Stainless Steel Gowning Stations N/A 3 Dycem Mats N/A 3 Room# 703    
Stainless Steel Autoclave cart N/A 1 Room# 706     Mirror N/A 1 Stainless Steel
Gowning Station N/A 1 Stainless Steel Gowning Bench N/A 1 Dycem Mat N/A 1 Room#
707     Hood 2254 1 Balance with printer 2250 1 Ph meter with Printer 3344 1
Thermo Scientific Refrigerator 3252 1 Pure 2 Room 1575 1 Separagen Corp.
Quantasep 3109 1 Hood inside Pure 2 1761 1 Computer with cart for Quantasep N/A
1 Stainless Steel table tops N/A 2 Room# 708     N/A Room# 307     Primus
Autoclave 2351 1 Air Diffusion tester 3239 1 Stainless Steel Autoclave cart N/A
1 Stainless Steel carts N/A 9 Equipments moved from R&D labs N/A N/A Room# 317  
  60 L Bioreactor 3253 1 Masterflex Peristaltic pump N/A 1 Mixing Kettle with
Agitator 1185 1

 

B-4

 

 



30L SS Kettle N/A 2 50 L SS Kettle N/A 1 Stainless Steel Carts N/A 6 Cleaning
Supply cabinet N/A 1 Stainless Steel Sink table N/A 1 Stainless Steel Table tops
N/A 2 Chairs N/A 2       Item Name HB# Quantity Room# 306 N/A Room# 305
Stainless Steel Sink N/A 1 Stainless Steel Cart N/A 1

 



Utilities supplied in Alferon Facility Item Name HB# Quantity Location HVAC
(AC-201, AC-301, AC-701) 1729-201/301/701 3 Roof Top Building 1 Building Chiller
3381 1 Outside of Main building WFI System 3186 1 Room# 700 Purified Water
System 3093 1 Room# 700 Clean Steam Generator 3181 1 Room# 515 Main Building 2nd
Floor Clean Steam Generator 1638 1 Room# 515 Main Building 2nd Floor Process
Chiller 3047 1 Room# 515 Main Building 2nd Floor Glycol Storage Tank for Process
Chiller T-801 1 Room# 515 Main Building 2nd Floor Glycol Recirculation Pumps
3200, 3201 2 Room# 515 Main Building 2nd Floor Glycol Supply Pumps to the
Process Chiller 3202 1 Room# 515 Main Building 2nd Floor Air Compressor 3216 1
Room# 335 Waste Water/ kill tank 3147 1 Room# 515 Main Building 2nd Floor High
Pressure Boiler 1702 1 Room# 515 Main Building 2nd Floor Low Pressure Boiler
1703 1 Room# 515 Main Building 2nd Floor

 



B-5

 

 

Polymer Manufacturing Facility Assets, Instrument and Utilities List

 



Utilities supplied in Polymer Facility Item Name HB# Quantity Location HVAC
(AC-1, AC-2) 3000 2 Polymer facility Mezzanine Area Building Chiller 3381 1
Outside of Main building MOKON Unit for Polymerization Tank 2247-WTC1 1 Polymer
facility Mezzanine Area MOKON Unit for Precipitation tank 3439 1 Polymer
facility Mezzanine Area Purified Water System 3093 1 Room# 700 Clean Steam
Generator 1638 1 Room# 515 Main Building 2nd Floor Process Chiller 3047 1 Roof
Top Building 1 Air Compressor 3216 1 Room# 335 Waste Water/ kill tank 3147 1
Room# 515 Main Building 2nd Floor High Pressure Boiler 1702 1 Room# 515 Main
Building 2nd Floor Low Pressure Boiler 1703 1 Room# 515 Main Building 2nd Floor

 



ITEM NAME HB# Quantity Polymer mezzanine Area MOKON Unit 2247-WTC1 1 MOKON Unit
3439 1 AC1 Unit 3000 1 AC2 Unit 3000 1 Humidifier 1 N/A 1 Humidifier 2 N/A 1    
  Room# 701 Stainless Steel Sink N/A 1 Dycem Mat N/A 1 AHU AC-2 N/A       Room#
702 Glove and Glass Dispensers N/A 2 AHU AC-2 N/A       ROOM# 403 Polymerization
tank 2247 1 Polymerization tank Load cell 2247-LC 1 Hach pH and conductivity
meter (Controller) 3156 1 pH Sensor 3156-ph-01 1

 

B-6

 

 



Conductivity Sensor 3156-CS-01 1 UV Standards 3231 1 UV Spectrophotometer 2267 1
pH meter with printer 2237 1 Weighing balance with printer 3347 1 2 Kg weight
3087 1 TB Wood’s drive 2247-AG 1 TB Wood’s drive 2248-AG 1 TB Wood’s drive
2249-AG 1 50 g weight 3081 1 Centrifuge 1643 1 Centrifuge 1640 1 Explosion Proof
pump Controllers N/A 3 Miscellaneous     SS Table N/A 1 Marble Table N/A 1 Chair
N/A 1 Utilities     Purified Water System POU# 6 3093 1 AHU AC-2 N/A       ROOM#
404 Air Powered Pump 3058 1 Oakton Conductivity Meter 3370 1 Floor Scale 2252 1
Extraction tank 2248 1 Hach pH and conductivity meter (Controller) 3158 1 Sensor
Conductivity 3158-CS-1 1 Waste Hold tank 250 Gallon 2000 1 Peristaltic Pump 3412
1 Watson marlow blue Pump 3164 1 52 L Kettle N/A 1 Miscellaneous     SS Table
with wheels N/A 1 SS Sink N/A 1 Chair N/A 1 Utilities     Purified Water System
POU# 5 3093 1 Compressed Air Port 1748/ 1790 1 Drain Line to Kill tank with
Quick Connect HB# 3147 1 AHU AC-1 N/A

 

B-7

 

 



ITEM NAME HB# Quantity ROOM# 405 Precipitation/ Diafiltration tank 2249 1 Load
Cell 2249-LC 1 Hach pH and conductivity meter (Controller) 3157 1 Sensor
Conductivity 3157-CS-001 1 Sensor pH 3157-PH-001 1 Explosion Proof Pump 3161 1
Explosion Proof Pump 3162 1 Poly I/C12U Hold tank 1609 1 Ampligen Tank 1610 1
Centrifugal Pump 2068 1 Floor Scale 2253 1 Air Powered Pump 3057 1 Miscellaneous
    SS Table with wheels N/A 1 SS Sink N/A 1 Chair N/A 1 Stir/ Hot Plate N/A 2
Utilities     PW POU# 4 3093 1 Compressed Air Port 1748/ 1790 1 Drain Line to
Kill tank with Quick Connect HB# 3147 1 AHU AC-1 N/A Clean Steam POU# 5 1638 1  
    ROOM# 406 Laminar Flow Hood 3096 1 Lyophilizer 2226 1 Computer with Printer
N/A 1 Lyoguard Trays N/A 21 UF/DF Holder 2273 1 Miscellaneous SS Cart N/A 1 SS
Table N/A 2 3 Step ladder N/A 1 Utilities Compressed Air Port 1748/ 1790 1 AHU
AC-2 N/A

 

B-8

 

 



ROOM# 407 Sterilizer 2230 1 Glassware washer 2324 1 Washer Cart N/A 1 SS
Autoclave Cart N/A 1 Miscellaneous SS Sink N/A 1 SS Table N/A 1 Chair 1 N/A 1
Utilities PW POU# 2 and 3 3093 2 AHU AC-2 N/A       ROOM# 408 AHU AC-2 N/A      
ROOM# 409 AHU AC-2 N/A       ROOM# 410 Computer with Printer N/A 1       Room#
411 (Foyer Area) Thermo Electron LN2 Freezer 3317 1 Clean Steam POU# 1 for
Sterilizer, HB# 2230 1638 1 Compressed Air for Sterilizer HB# 2230 1748/ 1790 1

 



Utilities supplied in Polymer Facility Item Name HB# Quantity Location HVAC
(AC-1, AC-2) 3000 2 Polymer facility Mezzanine Area Building Chiller 3381 1
Outside of Main building MOKON Unit for Polymerization Tank 2247-WTC1 1 Polymer
facility Mezzanine Area MOKON Unit for Precipitation tank 3439 1 Polymer
facility Mezzanine Area Purified Water System 3093 1 Room# 700 Clean Steam
Generator 1638 1 Room# 515 Main Building 2nd Floor Process Chiller 3047 1 Roof
Top Building 1 Air Compressor 3216 1 Room# 335 Waste Water/ kill tank 3147 1
Room# 515 Main Building 2nd Floor High Pressure Boiler 1702 1 Room# 515 Main
Building 2nd Floor Low Pressure Boiler 1703 1 Room# 515 Main Building 2nd Floor

 

B-9

 

 

General Facilities

 



RM# 129 Equipment Description HB# 2222 Thermo Electron -70C Freezer HB#2051
Forma Scientific -70C Freezer HB# 2262 Thermo Electron -70C Freezer HB#2294
Thermo Electron -70C Freezer HB#2261 Thermo Electron -70C Freezer HB#2223 Thermo
Electron -70C Freezer HB# 2245 Leer -20C Walk In Freezer HB#3256 VWR Symphony
-70C Freezer HB# 3346 Whirlpool -20C Freezer HB# 3255 VWR Symphony -70C Freezer
HB# 2334 Dometic -70C Freezer HB# 3341 Thermo Scientific -70C Freezer HB# 3005
Darwin Stability Refrigerator HB# 3340 Thermo Scientific -70C Freezer HB# 2265
Thermo Electron -70C Freezer HB# 1995 Magic Chef -20C Freezer HB# 2333 Dometic
-70C Freezer HB# 2244 Leer -20C Walk In Freezer HB# 3006 VWR Humidity Stability
Chamber HB#2335 Dometic -70C Freezer     RM #330 Equipment Description HB# 1958
Forma Scientific Dry Incubator HB# 3148 Thermo Scientific Dry Incubator HB# 3149
Thermo Scientific Dry Incubator HB# 1666 SterilGARD Biological Safety Cabinet
HB# 1789 SterilGARD Biological Safety Cabinet

 

B-10

 

 



HB# 1278 Quebec Colony Counter HB# 1997 Met One Particle Counter HB# 1779 RCS
Air Sampler HB# 1260 Leitz Microscope     RM#325 Equipment Description HB# 2221
Thermo Electron -70C Freezer HB# 1883 Gibson -20C Freezer HB# 2214 (Top &
Bottom) Forma Scientific Water Jacketed CO2 Incubator HB# 3151/ HB#3150 Thermo
Scientific Water Jacketed CO2 Incubator HB# 2231 Mettler Toledo pH meter HB#3207
Thermo Scientific UV Spectrophotometer HB# 3363 Fisher Scientific Dry Incubator
HB#2186 Mettler PM 200 Balance     RM 323 Equipment Description HB# 2343
SterilGARD Biological Safety Cabinet HB# 2344 SterilGARD Biological Safety
Cabinet HB# 2282 VWR Waterbath HB#3174 VWR Waterbath HB#1204 Wild M40 Microscope
N/A DELL Computer for CPE Calculations HB# 3283 TRUE Refrigerator HB# 3296 TRUE
Refrigerator HB# 3168 Fisher Depyrogenation Oven HB# 3362 Kenmore Freezer     RM
327 Equipment Description HB# 1131 Forma Quick Glassware Dryer

 

B-11

 

 



HB# 2306 Primus Sterilizer HB# 2300 Miele Professional Laboratory Equipment
Washer     RM# 322 Equipment Description HB# 2330 Tecan Plate Reader HB# 1101
Mettler Toledo Balance Computer #55 DELL Computer for Tecan Plate Reader HB#
1228 Bellco Glass Biological Safety Cabinet HB# 3325 Nuaire Biological Safety
Cabinet HB# 1289 Bausch & Lomb Microscope HB# 1127 Beckman Centrifuge HB# 1631
Titertek Plate Reader HB# 3001 Chromate Plate Reader HB# 3404 Plate Gyratory
Shaker Computer # 54 DELL Computer for CPE Calculation     RM#324 Equipment
Description HB# 3054 VWR Waterbath HB# 1269 Diavert Microscope HB# 1205 BioGARD
Biological Safety Cabinet HB# 3262/ 3263 Forma Scientific Water Jacketed CO2
Incubator HB# 3291 SANYO Water Jacketed CO2 Incubator HB#1255 Bransonic
Sonicator     RM#310 (SSI) Equipment Description HB# 2353 Millipore Filter
Integrity Tester HB# 2354 Guava Cell counter HB# 2251 Mettler Toledo Balance HB#
3154 Fisher Scientific IsoTemp Water Bath

 

B-12

 

 



HB# 2345 SterilGARD Biological Safety Cabinet HB# 1646 Sorvall Centrifuge HB#
1677 Waterbath     RM #226 Equipment Description HB# 3349 Sievers M-9 TOC
Analyzer Computer #53 DELL Computer for TOC Analyzer HB# 3232 Mettler Toledo
Conductivity Meter HB#3332 Mettler Toledo Conductivity Meter HB# 2104 Fisher
Scientific Oven HB# 3098 Desiccator HB# 2347 Glas-Col Heating Mantle HB# 2346
Maflar Furnace HB# 1498 Sartorius Balance HB# 1502 UV-160 Shimadzu UV
Spectrophotometer HB# 1776 Perkin Elmer 1420 Infrared Spectrophotometer HB# 1589
Fume Hood     RM# 225 Equipment Description HB#2359 Agilent HPLC HB# 1824 RCA
Refrigerator HB# 2172 Agilent HPLC HB# 3008 Agilent GC HB# 3372 Advance
Osmometer Computer #47 DELL Computer for HPLC & GC HB#1888 Savant Speed Vac    
RM#218 Equipment Description HB# 2212 Bally Walk In Refrigerator

 

B-13

 

 



HB# 1919 Frigidaire -20C Freezer HB#3369 Eppendorf Centrifuge HB# 2215 Edge Gard
Hood HB# 2216 Edge Gard Hood HB# 2274 Denver Conductivity Meter HB# 1518
Shimadzu Densitometer HB# 2283 Brookfield Viscometer HB# 2291 JASCO CD
Spectrophotometer HB# 2289 Mettler Toledo pH meter HB# 3146 VWR Viscometer
(waterbath) HB# 2340 Malvern GPC HB# 2227 Precision Waterbath HB# 2275 Beckman
HPLC HB# 2242 Beckman HPLC HB# 2318 Beckman Microfuge 12 Computer # 48 DELL
Computer for JASCO CD Computer # 49 IBM Computer for Beckman HPLCs Computer # 50
DELL Computer for GPC     RM#221 Equipment Description HB# 3299 Labconco Freezer
dry System HB# 3417 UVP UVGL-58 Paper Chromatography HB# 3448 Fotodyne Gel
Imaging System HB#2277 Beckman Ultracentrifuge HB# 2246 Beckman Ultracentrifuge
HB# 2188 Mettler Toledo Balance HB# 2187 Mettler Toledo Balance HB# 1588
Labconco Hood HB# 3152 Mettler Toledo Karl Fisher

 

B-14

 

 



HB# 2349 UVP Gel Imaging System Computer #33 ACER Computer for UVP Computer #44
IBM Computer for Beckman Computer #44 IBM Computer for Beckman     RM# 222
Equipment Description HB# 1799 Fisher Scientific Incubator HB# 3046 Thermo
Scientific Nanodrop HB# 2219 Sartorius Balance HB# 3274 Sorvall Centrifuge HB#
3002 Horiba Spectrofluorometer HB# 1894 GE Refrigerator/Freezer HB# 3430
Centromix Microcentrifuge HB# 3438 Pharmacia Electrophoresis Power Supply HB#
3185 Invitrogen Electrophoresis Power Supply HB# 1507 Thermolyne Heating Block
HB# 1800 Thermolyne Heating Block HB# 3067 Fisher Scientific Heating Block HB#
1908 Bio Rad Electrophoresis Power Supply HB# 3432 Bio Rad Electrophoresis Power
Supply HB# 2289 Benchmark Shaker HB# 3433 Labline Plate Rotator Computer #46
Dell computer for Horiba Spectrofluorometer     RM #130 Equipment Description
HB# 2174 Ludlum Geiger Counter HB# 3350 Ludlum Geiger Counter HB# 1593 Fume Hood

 

B-15

 

 



RM#131 Equipment Description HB# 2005 Sorvall Centrifuge N/A Controlled
Environment Incubator Shaker HB# 3300 GE Freezer HB# 1891 Admiral Double door
Refrigerator     Polymer Manufacturing Equipment Description HB# 3317 Thermo
Scientific Liquid Nitrogen Tank

 

B-16

 

 

Administrative Offices (Inventory List)

 

● Front Office Conf. Rm Chairs-7, Desk-1, Phone-1, Chalkboard-1 Table-1 ● Front
Rec Area Chairs-3, Desk-1, Phone-1 , File Cabinets-2, Scanner-1/(Fujitsu),
Monitor-1, Laptop-1/(#LT-02), Shredder-1/(Fellowes), Glass Table-1 ● Open Area
Chairs-3, Desk-1 (with 2 corner extensions), Printer-1/(Sharp MX-624ON),
Shredmaster-1/(6550X), File Cabinets-5, Bulletin Boards-2, Monitors-3,
Computers-3 (#76, # 12, no #) ● Open Area/Back) File Cabinet-1, Mail slots/For
employees/(Large) ● Rm 107 Chairs-2, Desks-2, Monitors-3, Computer-1 (#15),
Laptops-2 (#lt-07), (Laptop #36), File Cabinets-2 ● Rm-104 Chairs-2, Desks-2,
Monitors-2, Computer-1(#16), Laptop-1(#93), Phones-2, File Cabinets-2, DVD
Player/(Samsung), Laminating Machine-1 (Royal Sovereign) ● Rm-108 File
Cabinets-7 ● Rm-114 File Cabinets-28 ● Rm-115 File Cabinets-15 ● Rm-117
Chairs-2, Desks-3, Monitor-1, Laptop-1/(#79), Phone-1, File Cabinets-2 ● Rm-118
Chairs-2, Desks-2, Computer-1(#35), File Cabinet-1, Phone-1, Bulletin Board-1 ●
Rm-119 Chairs-2, Desk-1(with 2 corner extensions), File Cabinets-2, Monitor-1,
Laptops-3/Computer #73, (no #’s for the other 2, Phone-1 ● Rm-120 Chairs-2,
Desk-1 (with 2 corner extensions), Monitor-1, Laptop-1/(computer# 69), File
Cabinet-1 Phone-1 ● Rm-121 Chairs-2, Desk-1 (with 2 corner extensions), Phone-1,
File Cabinets-2, Monitor-1, Computer-1 (#14) Printer-1 (MFC-8480DN) ● Rm-122
Chairs-2, Desk-1(with -2 corner extensions), Phone-1, Printer-1, Monitor-1
Laptop(no #) ● Rm-205 Chairs-2, Desk-1(with 2 corner extensions) Phone-1, File
Cabinets-3, Monitor-1, Printer-1 ● Rm-206 Chairs-2, Desk-1 (with 2 corner
extensions) Phone-1 File Cabinets-2, Monitor-1, Laptop-1, Printer-1, Bulletin
Boards-2 , Small cart-1 ● Rm-207 Chairs-2, Desk-1 (with 2 corner extensions)
Phone-1 File Cabinets-3, Monitor-1, Laptop-1,(Computer #78) ● Rm-208 Chairs-5,
Desk-1, Table-1, Phone-1, File Cabinets-1, Monitor-1, Laptop-1,(no #), Printer-1
● Rm-209 Chairs-3, Desk-1, File Cabinets-3, Cart-1, Phone-1, Monitor-1,
Laptop-1(Computer #29), Bulletin Board-1 ● Rm-214 Chairs-7, Desks-2, Table-1,
Phone-1 ● Upstairs Conf Area/Open Chairs-8, Table-1, File Cabinets-8,
Phone-2/(wall mounted), Lockers-18 ● Upstairs Conf Rm-502 Chairs-17, Table-3/(1
Large/2 Small), Sofa-1, File Cabinets-3, Polycom-1, Printer-1/(Brother
MFC-9460CDN), Flatscreen TV,(Panasonic)-1, Presentation Board-1, Large
Chalkboard-1, Bullentin Board-1, Extra Cabinets-2/wood ● Rm-503 Chairs-6,
Table-1, Sharp TV-1, Large Cart-1, Presentation Board/Chalkboard-1, Bulletin
Board-1 ● Boiler Area Chair-1, Desk-1, File Cabinet-1, Phone-1, Monitor-1,
Laptop-1(no #), ● Rm-604 Chairs-3, Desks-3, Monitors-4, Phone-1, File
Cabinets-2, Laptops-2/(no #’s), Computer-1(#13), Bulletin Board-1 ● Rm-605
Chairs-3, Desks-2, Phone-2, FileCabinet-1,Computer-1(no #), Laptop-1(no #) ●
Rm-606 Printer-2/(Hp Officejet 7310,), (Ricoh SPC410DN)/ Monitors-4, Phone-1,
Laptops-2/(#40/no # for other laptop), Computer-8 (#42, #11, #61,#22, #37, #25,
#31,/no # ) ● Rm-607 Desk-1, Phone-1, Bulletin Boards-3, Printer-1/(Hewlett
Packard Design Jet 750C Plus Plotter ● Rm 608 Desk-1, Phone-1, Chairs-3,
Bulletin Boards-2, mail slots-2/small ●  Rm-609 Desks-2, Chairs-2, File
Cabinets-3, Laptops-3(computer # 21/no # for the other 2), Computer-10 (#33,
#60, #26, #30, #22, #10, #9, #28, #8, #27), Servers-6 ● Rm-610 Chairs-3,
Desks-2, Phone-1, File Cabinets-4,Monitors-2, Bulletin boards-2, Laptop-1(no #)
● Rm-611 Chairs-10, Desk-1, Bulletin boards-2, Phone-1 File cabinets-2,
Laptops-3/(computer# 26/no #’s for the other 2) ● Rm -612 Chairs-4, Desk-1,
Phone-1, File Cabinets-4, Bulletin board-1 ● Rm-613 Chairs-2, Desk-1, File
cabinets-6, Phones-2, Printer-1(Hp), Laminating Machine/Epson 4490 Photo
Perfection, Monitors-11, Computer-12 (#17, #7, #77, #75,#2, #19, #3., #4/the
other 4 no #’s)

 



B-17

 

 

